Citation Nr: 1550292	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-42 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.  He died in February 2010; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied the benefits sought on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim for service connection for the cause of the Veteran's death.

The appellant contends that the Veteran was exposed to herbicides while serving in Okinawa, Japan, during his active military service that she believes caused the ischemic cardiomyopathy that brought about his death.  The Veteran's complete service personnel records are not of record, but available service personnel records submitted by the appellant confirm that the Veteran was stationed in Okinawa from January 1967 to August 1968.  In addition, the Veteran's death certificate confirms that his cause of death was anoxic brain injury due to cardiac arrest with a history of ischemic cardiomyopathy.  However, despite the above evidence, the RO appears not to have sought confirmation of the Veteran's assignment to Okinawa, as his complete service personnel records are not of record.  Therefore, on remand, the agency of original jurisdiction (AOJ) must search for evidence, including in particular the Veteran's service personnel records, which may lend further clarity to his assignment to Okinawa while on active duty.  The appellant must be notified if the search for such records leads to negative results.

A surviving spouse of a qualifying Veteran who died of a service-connected disability is entitled to receive DIC benefits.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  Id.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2015).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2015).  In effect, the service-connected disability, to be a contributory cause of death, must be shown to have aided or lent assistance to the cause of death, combined with the principal cause of death.  Id.  It is not sufficient to show that it casually shared in producing death; instead, a causal relationship must be shown.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

VA regulations also provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2015).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include ischemic heart disease.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309 (2015).

The Board notes that the Veteran did not have any service in Vietnam during his period of military service, nor does the appellant claim such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, that does not preclude the appellant from establishing entitlement to service connection for the cause of the Veteran's death due to ischemic heart disease due to exposure to herbicides.  In that connection, VA has affirmed that, if a Veteran did not serve in Vietnam but was exposed to an herbicide agent as defined in 38 C.F.R. § 3.307(a)(6) during service and has a disease that is on the list of diseases subject to presumptive service connection, then VA will presume that the disease is due to the exposure to herbicides.  See 66 Fed. Reg. 23,166-69 (May 8, 2001); 38 C.F.R. § 3.309(e).

Accordingly, VA has a duty to assist the appellant by attempting to verify the Veteran's claimed exposure to herbicides when he was on active duty.  The Veteran's Benefits Administration Manual (M21-1) provides a procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1 MR, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7.  This procedure requires: (1) asking the appellant for the approximate dates, location, and nature of the Veteran's alleged exposure; (2) furnishing the detailed description of exposure to Compensation Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If Compensation Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If Compensation Service's review does not confirm that herbicides were used as alleged, then a request must be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

In this case, the RO requested that the appellant provide the approximate dates, location, and nature of the Veteran's alleged herbicide exposure.  In her response, the appellant did not provide a timeframe more specific than the period from January 1967 to August 1968 during which the Veteran was stationed in Okinawa.  The RO thus did not attempt to corroborate the allegation of herbicide exposure at Okinawa by requesting information concerning the Veteran's potential exposure to herbicides from the National Personnel Records Center.  However, pursuant to Gagne v. McDonald, --- Vet. App. ---, No. 14-0334, 2015 WL 6114516 (Oct. 19, 2015), the Board notes that VA's duty to assist in cases such as this extends to making inquiries for the full time period identified by the appellant.  The Board notes, further, that the RO did not contact Compensation Service or the JSRRC, as directed by M21-1, IV.ii.1.H.7, to confirm the Veteran's claimed exposure to Agent Orange while in service.  Thus, in order to comply with the directives set forth in the M21-1, the case must be remanded for additional development, including in particular contacting Compensation Service and the JSRRC for verification of the Veteran's claimed exposure to herbicides while stationed in Okinawa, in accordance with the instructions set forth in M21-1, IV.ii.1.H.7.  

Finally, in the October 2013 rating decision, the RO denied the appellant's claim for entitlement to Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1318.  In her November 2013 notice of disagreement, the appellant expressed disagreement with the denial of this claim.  This matter must thus be returned to the AOJ for appropriate consideration and issuance of a statement of the case with regard to this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  The AOJ must request from the National Personnel Records Center, or any other relevant agency, a complete copy of the Veteran's service personnel records, or any other documentation that may offer additional information concerning the Veteran's assignment to Okinawa while on active duty.  If the search for such information leads to negative results, this must be documented in the claims file.  The appellant must be notified of this fact, of the efforts taken to obtain the information, and of any further action to be taken.

2.  Once the Veteran's complete service personnel records have been obtained, the AOJ must complete the procedures provided in the Veteran's Benefits Administration Manual Part IV, Subpart ii, Chapter 1, Section H, Subsection 7, for verification of any herbicide exposure, to include the appellant's contention that the Veteran was exposed to Agent Orange while stationed in Okinawa that caused his ischemic cardiomyopathy.  In particular, the AOJ must send a request to Compensation Service and to the JSRRC for verification as to whether the Veteran was exposed to herbicide agents or other hazardous or toxic chemicals at Okinawa during his period of service, as the appellant has alleged, in accordance with the instructions set forth in M21-1 IV.ii.1.H.7. All documentation sent and received by the AOJ must be associated with the claims file.

3.  After completing the requested actions and any additional development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant and her representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

4.  Appropriate action must be taken pursuant to 38 C.F.R. § 19.26 in response to the appellant's timely notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the denial of her claim for entitlement to Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1318, so that the appellant may have the opportunity to complete the appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




